


109 HR 5491 IH: Securities Litigation Attorney

U.S. House of Representatives
2006-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5491
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2006
			Mr. Baker (for
			 himself, Mr. McHenry, and
			 Mr. Hensarling) introduced the
			 following bill; which was referred to the Committee on Financial Services, and in
			 addition to the Committee on the Judiciary, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To protect investors by fostering transparency and
		  accountability of attorneys in private securities litigation.
	
	
		1.Short titleThis Act may be cited as the
			 Securities Litigation Attorney
			 Accountability and Transparency Act.
		2.Losing plaintiff’s
			 attorney pays
			(a)Securities
			 Exchange Act of 1934Section 21D(c) of the Securities Exchange
			 Act of 1934 (15 U.S.C. 78u–4(c)) is amended by adding at the end the following
			 new paragraph:
				
					(4)Assessment of
				fees and expenses
						(A)Determination
				requiredIf the court in any private action arising under this
				title enters a final judgment against a plaintiff on the basis of a motion to
				dismiss, motion for summary judgment, or a trial on the merits, the court
				shall, upon motion by the defendant, determine whether—
							(i)the
				position of the plaintiff was not substantially justified;
							(ii)imposing fees and
				expenses on the plaintiff's attorney would be just; and
							(iii)the cost of such
				fees and expenses to the defendant is substantially burdensome or
				unjust.
							(B)AwardIf
				the court makes the determinations described in clauses (i), (ii), and (iii) of
				subparagraph (A), the court shall award the defendant reasonable fees and other
				expenses incurred by the defendant and impose such fees and expenses on the
				plaintiff’s attorney.
						(C)Basis of
				determination regarding position; burden of persuasionThe
				determination of whether the position of the plaintiff was substantially
				justified shall be made on the basis of the record in the action for which fees
				and other expenses are sought, but the burden of persuasion shall be on the
				defendant.
						.
			(b)Securities Act
			 of 1933Section 27(c) of the
			 Securities Act of 1933 (15 U.S.C. 77z–1(c)) is amended by adding at the end the
			 following new paragraph:
				
					(4)Assessment of
				fees and expenses
						(A)Determination
				requiredIf the court in any private action arising under this
				title enters a final judgment against a plaintiff on the basis of a motion to
				dismiss, motion for summary judgment, or a trial on the merits, the court
				shall, upon motion by the defendant, determine whether—
							(i)the position of
				the plaintiff was not substantially justified;
							(ii)imposing fees and
				expenses on the plaintiff's attorney would be just; and
							(iii)the cost of such
				fees and expenses to the defendant is substantially burdensome or
				unjust.
							(B)AwardIf
				the court makes the determinations described in clauses (i), (ii), and (iii) of
				subparagraph (A), the court shall award the defendant reasonable fees and other
				expenses incurred by the defendant and impose such fees and expenses on the
				plaintiff’s attorney.
						(C)Basis of
				determination regarding position; burden of persuasionThe
				determination of whether the position of the plaintiff was substantially
				justified shall be made on the basis of the record in the action for which fees
				and other expenses are sought, but the burden of persuasion shall be on the
				defendant.
						.
			3.Disclosures of
			 conflicts of interest between plaintiff and attorneys
			(a)Securities
			 Exchange Act of 1934Section
			 21D(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78u–4(a)) is amended
			 by adding at the end the following new paragraph:
				
					(10)Disclosures
				regarding conflicts of interestIn any private action arising
				under this title, each plaintiff and any attorney for such plaintiff shall
				provide sworn certifications, which shall be personally signed by such
				plaintiff and such attorney, respectively, and filed with the complaint, that
				identifies any conflict of interest, including any direct or indirect payment,
				between such attorney and such plaintiff and between such attorney and any
				affiliated person of such plaintiff. The court shall make a determination of
				whether such conflict is sufficient to disqualify the attorney from
				representing the
				plaintiff.
					.
			(b)Securities Act
			 of 1933Section 27(a) of the
			 Securities Act of 1933 (15 U.S.C. 77z–1(a)) is amended by adding at the end the
			 following new paragraph:
				
					(10)Disclosures
				regarding conflicts of interestIn any private action arising
				under this title, each plaintiff and any attorney for such plaintiff shall
				provide sworn certifications, which shall be personally signed by such
				plaintiff and such attorney, respectively, and filed with the complaint, that
				identifies any conflict of interest, including any direct or indirect payment,
				between such attorney and such plaintiff and between such attorney and any
				affiliated person (as such term is defined in section 2(a)(3) of the Investment
				Company Act of 1940 (15 U.S.C. 80a–3(a)(3))) of such plaintiff. The court shall
				make a determination of whether such conflict is sufficient to disqualify the
				attorney from representing the
				plaintiff.
					.
			4.Selection of lead
			 counsel
			(a)Securities
			 Exchange Act of 1934Section
			 21D(a)(3)(B)(v) of the Securities Exchange Act of 1934 (15 U.S.C.
			 78u–4(a)(3)(B)(v)) is amended by adding at the end the following: In
			 exercising the discretion of the court over the approval of lead counsel, the
			 court may employ alternative means in the selection and retention of counsel
			 for the most adequate plaintiff, including a competitive bidding
			 process..
			(b)Securities Act of
			 1933Section 27(a)(3)(B)(v)
			 of the Securities Act of 1933 (15 U.S.C. 77z–1(a)(3)(B)(v)) is amended by
			 adding at the end the following: In exercising the discretion of the
			 court over the approval of lead counsel, the court may employ alternative means
			 in the selection and retention of counsel for the most adequate plaintiff,
			 including a competitive bidding process..
			
